      Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 1 of 22



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,                    Case No. 4:19cv00300-RH-MJF

       Plaintiffs,
vs.

RON DESANTIS, in his official capacity
as Governor of the State of Florida, et al.

     Defendants.
_________________________________/


              DEFENDANT, LESLIE ROSSWAY SWAN,
      SUPERVISOR OF ELECTIONS FOR INDIAN RIVER COUNTY’S
        ANSWER AND AFFIRMATIVE DEFENSE TO COMPLAINT
           FOR INJUNCTIVE AND DECLARATORY RELIEF


       COMES NOW, Defendant, Leslie Rossway Swan, Supervisor of Elections

for Indian River County (“Indian River County Supervisor”), by and through her

undersigned counsel, answers Plaintiff’s Complaint for Injunctive and Declaratory

Relief, and states:

                            PRELIMINARY STATEMENT

       1.     The Indian River County Supervisor admits that on November 6, 2018,

Amendment 4 was approved by the voters of the State of Florida. All other

allegations are denied.

       2.     Denied.


                                          1
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 2 of 22



      3.     The Indian River County Supervisor admits that this is an action

challenging SB 7066, and denies the remaining allegations.

      4.     Denied.

      5.     Denied.

      6.     Denied.

      7.     Denied.

      8.     Denied.

      9.     Denied.

      10.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      11.    The Indian River County Supervisor is without knowledge, and thus his

paragraph is denied.

      12.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      13.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      14.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      15.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.


                                        2
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 3 of 22



      16.    The Indian River County Supervisor admits Ms. Wright has registered

to vote on-line, and otherwise is without knowledge to the remaining allegations.

Thus, the remaining allegations of this paragraph are denied.

      17.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      18.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      19.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      20.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      21.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      22.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      23.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      24.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.




                                         3
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 4 of 22



      25.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      26.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      27.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      28.    Denied.

      29.    The Indian River County Supervisor is without knowledge, and thus

this paragraph is denied.

      30.    Admitted.

      31.    Indian River County Supervisor admits that the named Supervisors,

including herself, hold the positions as stated. Otherwise, the state speaks for itself

and so the remaining allegations of this paragraph are denied.

                                  JURISDICTION

      32.    The Indian River County Supervisor admits this is an action under 42

U.S.C. §§ 1983 and 1988, and otherwise denies the remaining portions of this

paragraph.

      33.    The Indian River County Supervisor admits that this Court has

jurisdiction, and otherwise denies the remaining portions of this paragraph.

      34.    Admitted.


                                          4
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 5 of 22



      35.    Admitted.

      36.    Admitted.

                            STATEMENT OF FACTS

      37.    The Indian River County Supervisor admits that on November 6, 2018,

Florida voters approved Amendment 4, and the remaining allegations are denied.

      38.    The Florida Constitution speaks for itself and thus the allegations of this

paragraph are denied.

      39.    The Florida Constitution and the Advisory Opinion speak for

themselves and thus the allegations of this paragraph are denied.

      40.    The cases speak for themselves, and thus the allegations of the

paragraph are denied.

      41.    The cases speak for themselves, and thus the allegations of the

paragraph are denied.

      42.    Admitted.

      43.    The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      44.    The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      45.    The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.


                                            5
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 6 of 22



      46.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      47.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      48.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      49.     Admitted.

      50.     Admitted.

      51.     Admitted.

      52.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      53.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      54.     The Advisory Opinion speaks for itself, and thus the allegations of this

paragraph are denied.

      55.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      56.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.




                                            6
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 7 of 22



      57.     The statute speaks for itself, thus the allegations of this paragraph are

denied.

      58.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      59.     SB 7066 speaks for itself and thus the allegations of this paragraph are

denied.

      60.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      61.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      62.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      63.     The statute and the case speak for themselves, and thus the allegations

of this paragraph are denied.

      64.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      65.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      66.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.


                                            7
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 8 of 22



      67.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      68.     The Indian River County Supervisor is without knowledge, and thus the

allegations in this paragraph are denied.

      69.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      70.     The comments of the members of the Florida Legislature speak for

themselves, and thus the allegations of this paragraph are denied.

      71.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      72.     The statute speaks for itself, and thus the allegations of this paragraph

are denied.

      73.     The statute and the comments of the members of the Legislature speak

for themselves, and thus the allegations of this paragraph are denied.

      74.     The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      75.     SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      76.     The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.


                                            8
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 9 of 22



      77.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      78.    SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      79.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      80.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      81.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      82.    The Indian River County Supervisor is without knowledge as to the

hearings, and the case speaks for itself, and thus the allegations of this paragraph are

denied.

      83.    The Indian River County Supervisor is without knowledge as to the

knowledge of the members of the Legislature Legislative, and the case speaks for

itself, and thus the allegations of this paragraph are denied.

      84.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      85.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.


                                           9
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 10 of 22



      86.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      87.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      88.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      89.    The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      90.    SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

                             CLAIMS FOR RELIEF

                                   COUNT ONE

                Fourteenth Amendment to the U.S. Constitution,
                       as enforced by 42. U.S.C. § 1983
                      Violation of Fundamental Fairness

      91.    The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      92.    The U.S. Constitution speaks for itself, and thus the paragraph is denied.

      93.    The U.S. Constitution and the cases speak for themselves, and thus the

allegations of the paragraph are denied.




                                           10
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 11 of 22



      94.      The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      95.      The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      96.      The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      97.      SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      98.      SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

                                    COUNT TWO

                 Fourteenth Amendment to the U.S. Constitution,
                         as enforced by 42. U.S.C. § 1983
          Unconstitutional Discrimination in Violation of Equal Protection


      99.      The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      100. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      101. The cases speak for themselves, and thus the allegations in this

paragraph are denied.



                                            11
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 12 of 22



      102. The cases speak for themselves, and thus the allegations in this

paragraph are denied.

      103. The cases speak for themselves, and thus the allegations in this

paragraph are denied.

      104. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      105. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      106. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      107. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      108. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      109. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      110. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      111. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.


                                            12
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 13 of 22



                                 COUNT THREE

              Fourteenth Amendment to the U.S. Constitution,
                       as enforced by 42. U.S.C. § 1983
          Unconstitutional Burden on the Fundamental Right to Vote


      112. The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      113. The cases speak for themselves, and thus the allegations in this

paragraph are denied.

      114. The cases speak for themselves, and thus the allegations in this

paragraph are denied.

      115. The Indian River County Supervisor admits that Ms. Wright is a

registered voter, but otherwise is without knowledge as to whether the other

Plaintiffs are, thus the remaining allegations of this paragraph are denied.

      116. The Indian River County Supervisor admits that Ms. Wright is a

registered voter, but otherwise is without knowledge as to whether the other

Plaintiffs are, thus the remaining allegations of this paragraph are denied.

      117. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      118. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.



                                            13
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 14 of 22



      119. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      120. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      121. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      122. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      123. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      124. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      125. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      126. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      127. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.




                                            14
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 15 of 22



                                  COUNT FOUR

             Twenty-Fourth Amendment to the U.S. Constitution,
                      as enforced by 42. U.S.C. § 1983
                         Unconstitutional Poll Tax


      128.   The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      129. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      130. The U.S. Constitution speaks for itself, and thus the paragraph is denied.

      131. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      132. SB 7066 and the Advisory Opinion speak for themselves, and thus the

allegations of this paragraph are denied.

      133. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

                                  COUNT FIVE

               Fourteenth Amendment to the U.S. Constitution,
                      as enforced by 42. U.S.C. § 1983
              Vagueness and Violation of Procedural Due Process

      134. The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.



                                            15
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 16 of 22



      135. The cases speak for themselves, and thus the allegations in this

paragraph are denied.

      136. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      137. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      138. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      139. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      140. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      141. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      142. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      143. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.

      144. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.


                                            16
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 17 of 22



      145. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      146. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      147. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      148. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

                                       COUNT SIX

          First and Fourteenth Amendments to the U.S. Constitution,
                       as enforced by 42. U.S.C. §§ 1983
           Burden on Core Political Speech and Associational Rights


      149. The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      150. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      151. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      152. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.



                                            17
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 18 of 22



      153. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      154. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      155. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

                                 COUNT SEVEN

                     Article I, § 10 of the U.S. Constitution,
                        as enforced by 42. U.S.C. § 1983
          Retroactive Punishment in Violation of Ex Post Facto Clause


      156. The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      157. The U.S. Constitution speaks for itself, and thus the paragraph is denied.

      158. The Indian River County Supervisor admits that Ms. Wright was

convicted of a crime prior to the passage of SB 7066, however is without knowledge

as to the other Plaintiffs and thus the remaining allegation of this paragraph are

denied.

      159. SB 7066 speaks for itself, and thus the allegations of this paragraph are

denied.




                                            18
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 19 of 22



      160. The Indian River County Supervisor admits that Ms. Wright is a

registered voter, but otherwise is without knowledge as to whether the other

Plaintiffs are, thus the remaining allegations of this paragraph are denied.

      161.   This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      162. The Indian River County Supervisor is without knowledge as to the

Legislative hearings, and thus the allegations in this paragraph are denied.

      163. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      164. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

      165. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

                                  COUNT EIGHT

        Fourteenth and Fifteenth Amendments to the U.S. Constitution,
                      as enforced by 42. U.S.C. § 1983
                      Intentional Race Discrimination

      166. The Indian River County Supervisor incorporates each response

contained in the proceeding paragraphs.

      167. The U.S. Constitution and the cases speak for themselves, and thus the

allegations of the paragraph are denied.


                                           19
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 20 of 22



      168. The case speaks for itself, and thus the allegations of this paragraph are

denied.

      169. The case speaks for itself, and thus the allegations of this paragraph are

denied.

      170. The case speaks for itself, and thus the allegations of this paragraph are

denied.

      171. The Indian River County Supervisor is without knowledge, and thus the

allegations of this paragraph are denied.

      172. This paragraph calls for a legal conclusion, and thus the allegations of

this paragraph are denied.

                             AFFIRMATIVE DEFENSE
      As an affirmative defense, Indian River County Supervisor alleges and states

as follows:

      1.      The Indian River County Supervisor’s Duties are Ministerial. The

Supervisor had no role in the enactment of SB 7066. Per section 98.015, Florida

Statutes, the Indian River County Supervisor is responsible for inter alia updating

voter registration information, entering new voter registrations into the statewide

voter registration system, and acting as the official custodian of documents received

by the Supervisor related to the registration of electors and changes in voter

registration status of electors in Indian River County. § 98.015, Fla. Stat. (2018).


                                            20
    Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 21 of 22



The Indian River County Supervisor, therefore, is merely a neutral and ministerial

position. Diaz v. Lopez, 167 So. 3d 455, 458 n.7 (Fla. 3d DCA 2015).

         RESERVATION OF RIGHT TO SUPPLEMENT DEFENSES

        Indian River County Supervisor reserves the right to assert any and all

additional Affirmative Defenses that discovery or other evidence may reveal to be

appropriate. Indian River County Supervisor further reserves the right to amend its

Answer or otherwise plead in response to Plaintiffs’ Complaint and to file other

pleadings as it may deem advisable in defense of the case or as warranted by

information add through disclosure.

        WHEREFORE, Defendant, prays:

   1.     That a judgment be entered in favor of the Defendant against the Plaintiffs.

   2.     That Defendant be awarded the costs of its suit; including reasonable

          attorney fees.

   3.     This Court order such other and further relief in Defendant’s favor as the

          Court may find just and proper.

Dated: August 29th, 2019.

                                      /s/ Dylan Reingold
                                      Dylan Reingold, County Attorney
                                      Florida Bar No. 544701
                                      Counsel for Defendant, Leslie Rossway Swan
                                      1801 27th Street
                                      Vero Beach, Florida 32960
                                      Phone No. (772) 226-1427
                                      Facsimile No. (772) 569-4317

                                         21
     Case 4:19-cv-00300-RH-MJF Document 114 Filed 08/29/19 Page 22 of 22



                                   Primary Email: dreingold@ircgov.com
                                   Secondary Email: e-service@ircgov.com


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 29th day of August, 2019, a true and correct

copy of the foregoing document was served via electronically upon all counsel of

record in this case.

                                   /s/ Dylan Reingold
                                   Dylan Reingold, County Attorney
                                   Florida Bar No. 544701
                                   Counsel for Defendant, Leslie Rossway Swan
                                   1801 27th Street
                                   Vero Beach, Florida 32960
                                   Phone No. (772) 226-1427
                                   Facsimile No. (772) 569-4317
                                   Primary Email: dreingold@ircgov.com
                                   Secondary Email: e-service@ircgov.com




                                       22
